Citation Nr: 0812561	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  00-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for herniated nucleus pulposus, L4-5, postoperative, prior to 
October 16, 1996.

2. Entitlement to a rating in excess of 10 percent for 
herniated nucleus pulposus, L4-5, postoperative, from 
December 1, 1996 to October 14, 1998.

3. Entitlement to a rating in excess of 40 percent for 
herniated nucleus pulposus, L4-5, postoperative.

4. Entitlement to an increased rating for status post total 
left hip replacement, currently evaluated as 60 percent 
disabling, beginning April 1, 2003.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1998 and April 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In June 2004, the veteran testified at a Central Office 
hearing held before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In a September 2004 decision, the Board remanded the issues 
of entitlement to a higher disability rating for a left hip 
disability for the period beginning April 1, 2003, and a 
higher disability rating for a low back disability for 
further evidentiary development.  The Board denied both 
claims in a July 2006 decision.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2007, the Court granted a 
joint motion of the parties and remanded the matter to the 
Board for action consistent with the joint motion.
These matters were remanded by the Board in November 2007 for 
development in accordance with the May 2007 Court Order.




FINDINGS OF FACT

1.  The veteran's back disability symptoms, both prior to 
October 16, 1996 and from December 1, 1996 to October 14, 
1998, do not more closely approximate moderate limitation of 
lumbar spine motion than slight limitation of motion, and are 
not productive of muscle spasm on extreme forward bending, 
loss of unilateral lateral spine motion in any direction in a 
standing position, or any recurring attacks of intervertebral 
disc syndrome.

2.  The veteran's back disability symptoms do not approximate 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief; they do not approximate 
unfavorable ankylosis of the entire thoracolumbar spine; and 
they have not been productive of incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past 12 months.

3.  There is no spiral or oblique fracture of the left shaft 
or anatomical neck of the left femur, with nonunion, and 
loose motion, or flail left hip joint; and the veteran's left 
hip disability does not approximate intermediate left hip 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for herniated nucleus pulposus, L4-5, postoperative, 
prior to October 16, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5110(g) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5295, 5292, 5293, Plate V (2002).

2.  The criteria for a rating in excess of 10 percent for 
herniated nucleus pulposus, L4-5, postoperative, from 
December 1, 1996 to October 14, 1998, have not been met.  38 
U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5295, 5292, 5293, Plate V (2002).

3.  The criteria for an initial rating in excess of 40 
percent for herniated nucleus pulposus, L4-5, postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5243, 5295, 5292, 5293, Plate V 
(2002, 2003, 2006).

4.  The criteria for an increased rating for status post 
total left hip replacement, currently evaluated as 60 percent 
disabling, beginning April 1, 2003, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 5252, 5253, 
5254, 5255, Plate II (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, January 
2004, November 2004, and October 2007 letters to the veteran 
from the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to an 
increased rating, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting that 
the veteran provide any information or evidence in his 
possession that pertained to the claim.

Furthermore, with respect to the veteran's claim of an 
increased rating for status post total left hip replacement, 
currently evaluated as 60 percent disabling, beginning April 
1, 2003, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires for an increased rating claim requires that: 
(1) VA notify the claimant that the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The October 2007 VA letter notified the veteran that he must 
provide or ask VA to obtain medical or lay evidence that his 
service-connected condition had gotten worse, including 
evidence of the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
conditions and symptoms on his employment.  It also informed 
the veteran that, should an increase in disability be found, 
a disability rating will be determined by applying the rating 
schedule published in title 38 Code of Federal Regulations, 
part 4.  The letter furthermore provided examples of types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation, including VA or other federal 
treatment records, recent Social Security determinations, 
statements from employers, and statements from people who had 
witnessed how the veteran's disability symptoms affected him.  
Also, the Board notes that, although a rating for limitation 
of flexion of the thigh is based on a specific measurement, 
the veteran's current disability rating for his left hip 
disability is higher than the maximum rating available under 
the Diagnostic Code for limitation of thigh motion, and there 
is no there is no specific measurement or test result 
necessary for entitlement to a disability rating in excess of 
60 percent for the veteran's current status post total left 
hip replacement.  Therefore, the Board finds that the veteran 
was provided adequate notice by VA under Vazquez-Flores.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the Court held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in October 2007.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in January 
2008.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in January 2008.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: The veteran's 
service medical records, VA medical treatment records, 
several VA compensation and pension examinations, the 
veteran's testimony at his July 2004 Board hearing, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Ratings

The veteran argues that he is entitled to a higher initial 
rating for herniated nucleus pulposus, L4-5, postoperative, 
currently evaluated as 10 percent disabling prior to October 
16, 1996, 10 percent disabling from December 1, 1996 to 
October 14, 1998, and 40 percent disabling beginning October 
15, 1998.  He also argues that he is entitled to an increased 
rating for status post total left hip replacement, currently 
evaluated as 60 percent disabling, beginning April 1, 2003.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate wherever there are multiple 
time periods with distinctly different degrees of disability 
that might result in different levels of compensation from 
the time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, May 1996 to October 1996 VA records 
indicate that the veteran complained of lower back pain and 
radiculopathy.  The veteran underwent a magnetic resonance 
imaging (MRI) of the lumbosacral spine in August 1996, where 
multiple level mild disc bulge, and L4-5 level mild left 
bulge, were noted.  VA treatment records from October 1996 
show that the veteran underwent a partial hemilaminectomy and 
discectomy for a herniated nucleus pulposus at L4-5.  At the 
time of the operation, the veteran was noted to have had a 
three to four month history of left lower extremity radicular 
pain which radiated to his left medial foot.

On VA examination in December 1997, the following was noted: 
the veteran's back was tender from L4-S1; muscles were 
normal, with no muscle spasm; the veteran flexed his back 
forward 0 to 90 degrees, with pain at L4-L5 and into the left 
buttock; passive flexion was 0 to 95 degrees, which, after 
fatiguing, was 0 to 90 degrees with pain as described above; 
extension of the back was 0 to 30 degrees, with pain at L4-L5 
and into the left buttock; passive extension was 0 to 35 
degrees, with pain in the same area, and, after fatiguing, 0 
to 30 degrees; right lateral flexion was 0 to 40 degrees, 
with pain L4-L5 and into the left buttock, passively 0 to 45 
degrees, and, after fatiguing, 0 to 40 degrees; left lateral 
flexion was to 45 degrees, with pain L4-L5 and into the left 
buttock, passively 0 to 45 degrees, which, after exercising 
or fatiguing, was 0 to 45 degrees, with pain as described; 
right lateral rotation 0 to 55 degrees, with pulling to the 
right of the lumbosacral spine, 0 to 55 degrees with pulling 
on passive motion, and 0 to 55 degrees after fatiguing; left 
lateral rotation was 0 to 55 degrees, with pain L4-L5 and 
into the left buttock, and, after passive motion, 0 to 55 
degrees, and after fatiguing, 0 to 55 degrees, with pain as 
above; it was noted that pain started at the time that the 
motion was started and continued throughout the motion at 
each examination type.  Straight-leg tests were negative.  X-
rays of the lumbosacral spine showed transitional 
lumbovertebral body or partial sacralization of L5, disc 
space narrowing at L4-L5, mild degenerative joint disease 
changes of the lumbar spine, and lumbar scoliosis towards the 
left.  The veteran was diagnosed as having degenerative joint 
disease changes of the lumbar spine with degenerative disk 
disease at L4-L5, confirmed by x-ray, transitional 
lumbovertebral body or partial sacralization of L5, and 
scoliosis to the left in the lumbar area.

At a January 1999 VA examination, the veteran reported that 
he sometimes experienced stiffness and pain in the low back 
that radiated down the left leg to the ankle.  Sitting for 
lengthy periods of time, walking up steps, and driving caused 
his pain to worsen.  Lumbar spine range of motion was to 90 
degrees on forward flexion, with backward extension to 35 
degrees, with left and right lateral flexion to 45 degrees.  
Left and right rotation was to 45 degrees.  All motions 
showed evidence of pain.  His gait was abnormal in that he 
limped on the left side.  He could walk on his heels, toes, 
and outsides of his feet.  Pain was evidenced in the left hip 
and right ankle during those tests, but not in the lower 
back.  Sensation to pain and to light touch was diminished 
throughout the entire left lower extremity.  Reflexes were 
decreased, but not absent, on the left knee and ankle as 
compared to the right.  X-rays showed lumboscoliosis to the 
left with slight exaggeration of the normal lordotic lumbar 
curve.  There was some sacralization of L5, as well as mild 
disc space narrowing at L4-L5.  Osteoarthritic scoliosis was 
present about the apophyseal joint.

VA treatment records dated from February 1998 to April 2002 
indicate treatment for lumbar radiculopathy and low back 
pain.

On VA examination in March 2003, the veteran reported left 
hip pain of 6-8 out of 10.  There was weakness and stiffness 
and some instability and locking, as well as fatigue and lack 
of endurance.  It was noted that he walked with a limp on the 
left side and sometimes used a cane.  He could not walk on 
his heels, toes, or outside of his feet because he lost his 
balance and it was too painful in the left hip.  Strength of 
the left leg was decreased as compared with the right.  His 
pulses and reflexes were normal.  All functions of the left 
hip were normal with pain.  There was painful but normal 
range of motion with abduction of 45 degrees and flexion to 
125 degrees.  March 2003 x-rays showed a normal total left 
hip replacement with no evidence of a fractured femur, and 
were negative for signs of loosening or chronic infection.

May 2003 VA treatment notes indicate that, on objective 
examination, the left hip had painless range of motion.  The 
veteran was diagnosed as having left trochanteric bursitis 
related to spur.

VA medical notes dated in June 2004 indicate that the veteran 
complained of chronic low back pain, stated that he felt that 
his gait was a little disrupted, which then hurt his back and 
hip, and reported that he did a lot of heavy lifting at work.

Additional VA records from June 2004 July 2005 reflect 
continued complaints and treatment for his back and left hip.

At a VA orthopedic evaluation in September 2005, the veteran 
reported the following: constant and daily low back pain that 
was aggravated by long periods of sitting or with bending; 
that he worked at a glass company in processing and this 
required some lifting; that back braces did not help his 
condition, so he did not wear one; that his hip was better, 
and that he was not in constant pain; and that there was 
occasional pain in the left lower back over the iliac crest 
region, not much groin pain, and occasional pain in the 
anterior thigh to mid lateral area.  Physical examination of 
the back revealed forward flexion to the knees, extension of 
15 degrees, and lateral flexion to 20 degrees, bilaterally.  
There was no evidence of spasms.  Deep tendon reflexes were 
2+ bilaterally in the lower extremities.  X- rays of the 
lumbar spine showed a lumbarized S1 with no spondylolysis or 
listhesis.  The final assessment was herniated nucleus 
pulposus, L4-5, postoperative.  Mild fatigability and 
incoordination related to the back pain was recorded.  
Physical examination of the hip revealed full range of 
motion.  X-rays revealed a total hip prosthesis in good 
position with no evidence of cup wear.  There was grade 2 
Brooker's noted.  The final assessment was status post total 
left hip replacement.  It was noted by the examiner that the 
left hip arthroplasty appeared to be functioning well.

March 2007 VA notes indicate that the veteran complained of 
pain across his back but denied leg pain, and reported that 
pain was worsening.  It was noted that the veteran took 
morphine for his pain.  It was noted on physical examination 
that the veteran walked slowly but deliberately, that he 
could tiptoe and heel walk, that pain was worse with 
extension than flexion, that there was pain in the lower back 
with right straight leg raise sitting, and that there was 
pain with left straight leg raise sitting.  It was noted that 
the pain in the lower back was worse that hip pain, but the 
veteran denied pain into legs.  It was also noted that he 
veteran functioned at a high level, and was working at a 
glass company.

The veteran was afforded VA examinations of the left hip and 
spine in December 2007.

On examination of the veteran's left hip, gait showed mildly 
slowed propulsion using a cane, and there was objective 
evidence of pain with active motion on the left side.  Left 
flexion was 0 to 125 degrees.  Left extension was 0 to 30 
degrees.  Left abduction was 0 to 45 degrees.  The veteran 
could cross his left leg over his right leg.  There was 
objective evidence of pain following repetitive motion, but 
there were no additional limitations after three repetitions 
of range of motion.  There were no joint ankylosis, and no 
weakened movements noted during the examination.  The veteran 
expressed pain during movements pertaining to the 
examinations only, and other non-examination motions were 
without evidence of pain.  December 2007 x-rays revealed 
scattered areas of heterotopic bone formation about the left 
hip region, with the remainder of the left femur 
unremarkable, and no abnormality of the remainder of the left 
femur.  It was noted that the veteran was a mechanic for a 
glass company, and that he had not lost any time from work 
during the last 12 month period.  The veteran was diagnosed 
as having radiographic evidence of left hip prosthesis 
without clinical evidence of significant range of motion 
impairments, no significant effects on usual occupation, and 
no effects of the problems on usual daily activities.

On examination of the spine, the veteran reported sharp and 
severe pain in the lower back area, mostly when he had to 
bend, that the duration of the pain was constant and daily, 
and that there was no radiation of pain, flare-ups of spinal 
conditions, or incapacitating episodes of spine disease.  On 
physical examination of the spine, the following was noted: 
normal posture, with gait revealing mildly slowed propulsion 
using cane; no lumbar lordosis, reverse lordosis, or 
thoracolumbar or cervical spine ankylosis; no spasm, atrophy, 
guarding, pain with motion, tenderness, row weakness of the 
thoracic sacrospinalis; and no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  Examination of the 
lower extremities indicated vibration, pinprick, light touch, 
and position sense were all 2/2 bilaterally, with no abnormal 
sensations, knee jerk was 2+ bilaterally, and Babinski was 
normal bilaterally.  On range of motion testing, flexion was 
0 to 90 degrees, extension was 0 to 30 degrees, and lateral 
flexion and lateral rotation were 0 to 30 degrees 
bilaterally, all with no objective evidence of pain on active 
range of motion.  There was no objective evidence of pain on 
repetitive motion, and no addional limitations after three 
repetitions of range of motion.  It was noted that the only 
objective signs of pain were the veteran's reports of pain at 
the height of each motion, and otherwise there were no 
objective findings of pain, and no weakened movements noted 
during visit or examination.  The veteran was diagnosed as 
having no radiographic or clinical evidence of herniated 
nucleus pulposus at L4-5, with MRI evidence of mild 
degenerative changes L2 through S1, and no significant 
effects on usual occupation or effects on usual daily 
activities.



A. Herniated Nucleus Pulposus, L4-5, Postoperative

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2002)).  Those provisions, which became 
effective September 23, 2002, replaced the rating criteria of 
38 C.F.R. § 4.71a, DC 5293 (as in effect through September 
22, 2002).  The Board observes that the regulations were 
further revised, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, DCs 5235 
through 5243, with DC 5243 as the new code for intervertebral 
disc syndrome (IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003, as well as those both 
prior to and since September 23, 2002.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g); VAOGCPREC 3-2000, 65 Fed. 
Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Prior to September 26, 2003, the veteran was rated under 
Diagnostic Code (DC) 5293 for IDS.  Under the criteria in 
effect prior to September 26, 2003, IDS is evaluated as 10 
percent disabling when mild; 20 percent disabling when 
moderate, with recurring attacks; 40 percent disabling when 
severe, with recurring attacks and little intermittent 
relief; and 60 percent disabling when pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. Part 4, § 4.71a, DC 5293 (2002).

Under the version of DC 5293 in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Under the facts of this case, prior to September 26, 2003, 
the veteran could also have been rated under DC 5292 for 
limitation of motion of the lumbar spine, or DC 5295 for 
lumbosacral strain.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Beginning September 26, 2003, IDS is rated under DC 5243, and 
thus is typically rated according to the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5243.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

After review of the record, the Board finds that an initial 
rating for herniated nucleus pulposus, L4-5, postoperative, 
in excess of 10 percent is not warranted either prior to 
October 16, 1996, or from December 1, 1996 to October 14, 
1998.  Also, the Board finds that a disability rating in 
excess of 40 percent for herniated nucleus pulposus, L4-5, 
postoperative, is not warranted.

1. An initial rating excess of 10 percent prior to October 
16, 1996

The Board finds that the veteran's back disability does not 
more closely approximate the criteria for a 20 percent 
disability rating than those for a 10 percent rating for the 
period prior to October 16, 1996.  While May 1996 to October 
1996 VA records indicate that the veteran complained of lower 
back pain and radiculopathy, there is no indication in the 
medical evidence of decreased range of motion of the lumbar 
spine.  Even considering additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or other 
such factors not contemplated in the relevant rating 
criteria, the medical evidence does not show that the 
veteran's back disability symptoms, prior to October 16, 
1996, more closely approximated moderate limitation of lumbar 
spine motion than slight limitation of motion.  Also, there 
is no medical evidence of muscle spasm on extreme forward 
bending, loss of unilateral lateral spine motion in any 
direction in a standing position, or any recurring attacks of 
IDS.  Thus, a disability rating in excess of 10 percent is 
not warranted for the veteran's herniated nucleus pulposus, 
L4-5, postoperative, for the period prior to October 16, 
1996, under DC 5292, DC 5293, or DC 5295.

As the period in question was prior to both the September 23, 
2002 and September 26, 2003 changes in regulations, only the 
old versions of the rating criteria apply to the evaluation 
of the veteran's back disability during this period, as the 
effective date for an increase based solely on the revised 
criteria cannot be earlier than the effective date of the 
revised criteria.

2. An initial rating in excess of 10 percent from December 1, 
1996 to October 14, 1998

The Board finds that the veteran's back disability does not 
more closely approximate the criteria for a 20 percent 
disability rating than those for a 10 percent rating for the 
period of December 1, 1996 to October 14, 1998.  On VA 
examination in December 1997, there was no muscle spasm on 
bending, and no loss of lateral spine motion in any 
direction.  Range of motion testing indicated full range of 
motion of the lumbar spine, with only slight loss of range on 
repetition due to pain and fatiguing.  Also, there were no 
attacks of IDS noted.

Even considering additional functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors not contemplated in the relevant rating criteria, the 
veteran's back disability symptoms more closely approximate 
slight limitation of lumbar spine motion than moderate 
limitation of motion for the period of December 1, 1996 to 
October 14, 1998.  Also, the record does not reflect muscle 
spasm on extreme forward bending, loss of unilateral lateral 
spine motion in a standing position, or moderate IDS with 
recurring attacks.  Thus, a disability rating in excess of 10 
percent is not warranted for the veteran's herniated nucleus 
pulposus, L4-5, postoperative, for the period of December 1, 
1996 to October 14, 1998, under DC 5292, DC 5293, or DC 5295.

As the period in question was prior to both the September 23, 
2002 and September 26, 2003 changes in regulations, only the 
old versions of the rating criteria apply to the evaluation 
of the veteran's back disability during this period, as the 
effective date for an increase based solely on the revised 
criteria cannot be earlier than the effective date of the 
revised criteria.

3. An initial rating in excess of 40 percent

The veteran's herniated nucleus pulposus, L4-5, 
postoperative, does not approximate the criteria for a 
disability rating in excess of 40 percent under any 
applicable Diagnostic Code.

A 40 percent rating is the maximum rating available under the 
old versions of both DC 5292 and DC 5295.  Thus, a higher 
rating under either of those codes is not available.

The Board notes that some radiating pain from the veteran's 
back disability has been noted in the record, including 
occasional pain in the anterior thigh to mid lateral area 
noted on September 2005 VA examination, although there was 
noted to be no radiation of pain on December 2007 VA 
examination.  However, the medical record reflects no 
symptoms approximating pronounced IDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
In this regard, the Board notes that no demonstrable muscle 
spasm or absent ankle jerk have ever been noted, and that 
reflexes have been mostly noted to be normal in the medical 
record, although, on January 1999 VA examination, reflexes 
were decreased, but not absent, in the left knee and ankle as 
compared to the right.  As the veteran's herniated nucleus 
pulposus, L4-5, postoperative, has not been productive of 
symptomatology approximating the severity of those symptoms 
listed in the criteria for a 60 percent rating under the 
version of DC 5293 in effect prior to September 23, 2002, a 
disability rating in excess of 40 percent under that version 
of DC 5293 is not warranted.

The record does not reflect unfavorable ankylosis of the 
entire thoracolumbar spine, or any limitation of spine motion 
approximating unfavorable ankylosis.  In this regard, the 
Board notes that the veteran has had essentially full, 
although painful, range of motion on medical examination, and 
that he has maintained a job throughout the appeals period 
that has required at least some heavy lifting.  Also, the 
record does not reflect periods of acute signs and symptoms 
due to IDS that have required bed rest and treatment 
prescribed by a physician, and the veteran denied 
incapacitating episodes from his back on December 2007 VA 
examination.  As the record reflects neither unfavorable 
ankylosis of the entire thoracolumbar spine nor 
incapacitating episodes of IDS having a total duration of at 
least 6 weeks during the past 12 months, a disability rating 
in excess of 40 percent for herniated nucleus pulposus, L4-5, 
postoperative, under either DC 5243, or the version of DC 
5293 in effect from September 23, 2002 to September 25, 2003, 
is not warranted.

Thus, the veteran's herniated nucleus pulposus, L4-5, 
postoperative, does not warrant an initial disability rating 
in excess of 10 percent either prior to October 16, 1996, or 
from December 1, 1996 to October 14, 1998, and it does not 
warrant a 40 percent rating, under any applicable Diagnostic 
Code.

B. Status Post Total Left Hip Replacement

The veteran's status post total left hip replacement is 
currently evaluated as 60 percent disabling under DC 5255.  
DC 5255 provides for assignment of ratings in evaluating 
impairment of the femur.  A 60 percent evaluation is 
warranted for either fracture of surgical neck of the femur 
with false joint, or for fracture of shaft or anatomical neck 
of the femur with nonunion, without loose motion, and 
weightbearing preserved with the aid of a brace.  An 
assignment of an 80 percent evaluation is warranted for a 
spiral or oblique fracture of shaft or anatomical neck of the 
femur, with nonunion, and loose motion.  38 C.F.R. § 4.71a, 
DC 5255.

An 80 percent evaluation is warranted for flail hip joint.  
38 C.F.R. § 4.71a, DC 5254.

DC 5250 provides for rating the hip on the basis of 
ankylosis.  Favorable ankylosis of the hip in flexion at an 
angle between 20 degrees and 40 degrees and slight adduction 
or abduction is to be rated 60 percent disabling; 
intermediate ankylosis of the hip is to be rated 70 percent 
disabling; and extremely unfavorable ankylosis, with the foot 
not reaching ground, crutches necessitated, is to be rated 90 
percent disabling, and is entitled to special monthly 
compensation.  38 C.F.R. § 4.71a, DC 5250.

DC 5252 provides ratings based on limitation of flexion of 
the thigh.  A 10 percent disability rating is for flexion of 
the thigh that is limited to 45 degrees; a 20 percent rating 
is for flexion of the thigh that is limited to 30 degrees; a 
30 percent rating is for flexion of the thigh that is limited 
to 20 degrees; and a 40 percent rating is for flexion of the 
thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 
5252.

Normal ranges of motion of the hip are hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II. 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After reviewing the record, the Board finds that the 
veteran's status post total left hip replacement does not 
more closely approximate the criteria for a 70 or 80 percent 
disability rating under any applicable Diagnostic Code than 
those for a 60 percent disability rating, beginning April 1, 
2003.

First, beginning April 1, 2003, the record does not reflect 
spiral or oblique fracture of shaft or anatomical neck of the 
femur, with nonunion, and loose motion, or flail hip joint.  
March 2003 x-rays showed a normal total left hip replacement 
with no evidence of a fractured femur, and were negative for 
signs of loosening or chronic infection.  September 2005 x-
rays revealed a total hip prosthesis in good position with no 
evidence of cup wear.  December 2007 x-rays revealed 
scattered areas of heterotopic bone formation about the left 
hip region, with the remainder of the left femur 
unremarkable, and no abnormality of the remainder of the left 
femur.  Thus a disability rating for the veteran's status 
post total left hip replacement in excess of 60 percent is 
not available under either DC 5254 or DC 5255, beginning 
April 1, 2003.

Second, beginning April 1, 2003, the record reflects that the 
veteran's left hip disability is not productive of symptoms 
approximating either intermediate ankylosis or extremely 
unfavorable ankylosis of the left hip.  On September 2005 and 
December 2007 VA examinations, range of motion of the hip was 
essentially normal, with no joint ankylosis.  Even 
considering additional functional loss due to pain, weakness, 
excess fatigability, incoordination, or other such factors 
not contemplated in the relevant rating criteria, the 
veteran's hip disability has not been shown to approximate 
intermediate ankylosis.  Rather, the veteran's hip 
replacement has been consistently noted to function well.  
Thus, a disability rating in excess of 60 percent under DC 
5250, beginning April 1, 2003, is not warranted.

The Board has considered the criteria under DC 5252 for 
limitation of flexion of the thigh.  However, as the 
veteran's current disability rating for his left hip 
disability is higher than the maximum rating available under 
DC 5252, the criteria under DC 5252 are not applicable.

Accordingly, a disability rating in excess of 60 percent for 
status post total left hip replacement, beginning April 1, 
2003, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
herniated nucleus pulposus, L4-5, postoperative, prior to 
October 16, 1996, is denied.

Entitlement to an initial rating in excess of 10 percent for 
herniated nucleus pulposus, L4-5, postoperative, from 
December 1, 1996 to October 14, 1998, is denied.

Entitlement to an initial rating in excess of 40 percent for 
herniated nucleus pulposus, L4-5, postoperative, is denied.

Entitlement to an increased rating for status post total left 
hip replacement, currently evaluated as 60 percent disabling, 
beginning April 1, 2003, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


